DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/01/2021 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ring” (as required in at least claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities:
The recitation of “an neutral position” (claim 16, line 2) is believed to be --a neutral position--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 13-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2009/0113924) in view of Fei (US 2017/0336127).
Regarding claim 1, Bae discloses a cooling assembly for a refrigerator appliance (refer to Figs. 1-4A), comprising:
a housing defining an inlet, a first outlet, and a second outlet (refer to Fig. 3B below), wherein the first outlet is defined opposite the second outlet; and
a fan (230) positioned within the housing, wherein the fan is configured to direct cooled air through the inlet and toward the first and second outlets (refer to Fig. 3B).


    PNG
    media_image1.png
    276
    475
    media_image1.png
    Greyscale


While Bae discloses the housing including the inlet and first and second outlets, Bae fails to explicitly disclose a damper assembly configured to rotate between a first position and a second position, the damper assembly including: a rim coupled with a plurality of gear teeth positioned circumferentially about, and extending radially from, the rim; and a sidewall extending from a surface of the rim, wherein the sidewall extends circumferentially about a portion of a circumference of the rim; and an actuator including an actuation gear configured to be engaged with the plurality of gear teeth, wherein the actuation gear is configured to rotate the damper assembly between the first and second positions.
However, Fei teaches a device having multiple air flow paths for a refrigerator, comprising a damper assembly configured to rotate between a first position and a second position (refer to the positions as can be seen from Figs, 3-9), the damper assembly including: a rim (31) coupled with a plurality of gear teeth (51) positioned circumferentially about, and extending radially from, the rim; and a sidewall (32) extending from a surface of the rim (refer to Fig. 2), wherein the sidewall (32) extends circumferentially about a portion of a circumference of the rim (refer to Fig. 2); and an actuator (40) including an actuation gear (51) configured to be engaged with the plurality of gear teeth (51), wherein the actuation gear (51) is configured to rotate the damper assembly between the first and second positions, such that an air outlet passage can be selected and the amount of air from each air outlet passage can be regulated (refer to par. 23, lines 3-7).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Bae by providing a damper assembly configured to rotate between a first position and a second position, the damper assembly including: a rim coupled with a plurality of gear teeth positioned circumferentially about, and extending radially from, the rim; and a sidewall extending from a surface of the rim, wherein the sidewall extends circumferentially about a portion of a circumference of the rim; and an actuator including an actuation gear configured to be engaged with the plurality of gear teeth, wherein the actuation gear is configured to rotate the damper assembly between the first and second positions in view of the teachings by Fei, in order to regulate an amount of air from each of the outlets.

Regarding claim 2, Bae as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bae as modified discloses wherein the sidewall of the damper assembly (refer to sidewall 32 as taught by Fei) is configured to obstruct the first outlet when the damper assembly is in the first position and is configured to obstruct the second outlet when the damper assembly is in the second position (refer to the rotation of the side wall 32, Figs. 5-9 as taught by Fei that said rotation allows for the sidewall to cover or open the outlets).

Regarding claim 3, Bae as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bae as modified discloses wherein the damper assembly (refer to sidewall 32 as taught by Fei) is configured to be moved to an intermediate position between the first and second positions to at least partially obstruct one of the first and second outlets when the damper assembly is in the intermediate position (refer to par. 35, lines 7-13 as taught by Fei, wherein the assembly can be configured to rotate to different rotation positions about an axis of the rotation disk member 31 in a controlled manner to completely shield, partially shield or completely expose each air outlet).

Regarding claim 4, Bae as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bae as modified discloses wherein the plurality of gear teeth (52) are integrally formed with the rim (refer to par. 45, lines 6-8 as taught by Fei).

Regarding claim 5, Bae as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bae as modified discloses wherein the plurality of gear teeth (52) are integrally formed with a ring (forming groove 231) configured to be positioned about the rim (rim 31; the term “integrally formed” is being considered as connected together so as to make up a single complete piece).

Regarding claim 6, Bae as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bae as modified discloses wherein the inlet (refer to annotated Fig. 3B above) is substantially circular and axially aligned with the fan (refer to Fig. 4A).

Regarding claim 7, Bae as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bae as modified discloses a controller configured to actuate the actuator in response to sensor input (refer to the last sentence of par. 51 as taught by Fei, wherein the refrigerator can control the rotation of the assembly according to a temperature detected by a temperature sensor in the refrigerator to realize corresponding control).

Regarding claim 13, Bae discloses a refrigerator appliance comprising:
a cabinet defining first (110) and second (130) compartments; and
a fan assembly (including fan 230) configured to direct cooled air from a cooling assembly (including cooler 140) into the first (110) and second (130) compartments, the fan assembly including:
a housing defining an inlet, a first outlet, and a second outlet (refer to annotated Fig. 3B), wherein the first outlet is in communication with the first compartment (110) and the second outlet is in communication with the second compartment (130); and
a fan (230) positioned within the housing and configured to direct the cooled air from the inlet toward the first and second outlets (refer to Fig. 3B).
While Bae discloses the first outlet and the second outlet, Bae fails to explicitly disclose a damper assembly configured to selectively and alternatively obstruct one of the first outlet and the second outlet.
However, Fei teaches a device having multiple air flow paths for a refrigerator (refer to Figs. 4-9), comprising a damper assembly configured to selectively and alternatively obstruct one of a first outlet (223) and a second outlet (222), in order for an                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           amount of air from each air outlet passage can be regulated (refer to par. 23, lines 3-7).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Bae by providing a damper assembly configured to selectively and alternatively obstruct one of the first outlet and the second outlet in view of the teachings by Fei, in order to regulate an amount of air from each outlet.

Regarding claim 14, Bae as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Bae as modified discloses wherein the fan assembly further includes an actuator (40 as taught by Fei) configured to rotate the damper assembly between first and second positions (refer to the positions as can be seen from Figs, 3-9 as taught by Fei), and wherein the damper assembly is configured to obstruct the first outlet in the first position and is configured to obstruct the second outlet in the second position.

Regarding claim 15, Bae as modified meets the claim limitations as disclosed above in the rejection of claim 14. Further, Bae as modified discloses wherein the damper assembly is movable to an intermediate position between the first and second positions, and further wherein the damper assembly is configured to partially obstruct both of the first and second outlets when the damper assembly is positioned in the intermediate position (refer to par. 35, lines 7-13 as taught by Fei, wherein the assembly can be configured to rotate to different rotation positions about an axis of the rotation disk member 31 in a controlled manner to completely shield, partially shield or completely expose each air outlet).

Regarding claim 16, Bae as modified meets the claim limitations as disclosed above in the rejection of claim 14. Further, Bae as modified discloses wherein the housing further defines a receiving channel (space receiving the fan) and the damper assembly is movable to a neutral position between the first and second positions (said neutral position as shown in Fig. 3 by Fei, wherein the outlets are open), and further wherein the damper assembly is fully received by the receiving channel in the neutral position (where the fan is located within the housing).

Regarding claim 18, Bae as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Bae as modified discloses wherein the damper assembly includes a first damper (30) having a first rim (31) with a first plurality of teeth (52) and a first sidewall extending from the first rim (321), and further wherein the first sidewall (321) extends at least partially about a circumference of the first rim (refer to Fig. 2 by Fei).

Regarding claim 20, Bae as modified meets the claim limitations as disclosed above in the rejection of claim 18. Further, Bae as modified discloses wherein the first plurality of teeth (52) extend radially from the first rim (31). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2009/0113924), Fei (US 2017/0336127), and further in view of Kang (US 5,092,136).
Regarding claim 8, Bae as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bae as modified discloses a controller configured to actuate the actuator (refer to the last sentence of par. 51 as taught by Fei, wherein the refrigerator can control the rotation of the assembly according to a temperature detected by a temperature sensor in the refrigerator to realize corresponding control), but fails to explicitly disclose in response to user input.
However, Kang further teaches a cooling air supply apparatus, comprising a damper assembly having a controller (16) configured to actuate an actuator (15, 12, 13) in response to user input (by moving of the controller 16 as can be seen from Fig. 7).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Bae by providing the controller configured to actuate the actuator in response to user input, in order to allow the user to control the airflow within the housing in view of the teachings by Kang along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Allowable Subject Matter
Claims 9-12 are allowed.
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763